           Case 1:15-cr-00536-PGG Document 1139 Filed 04/22/21 Page 1 of 2




April 22, 2021                                                              Daniel Ruzumna
                                                                            (212) 336-2034
                                                                            druzumna@pbwt.com

By Email Attachment



Honorable Paul G. Gardephe
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, NY 10007

                 Re:   United States v. Kaleil Isaza Tuzman, et al.
                       15 Cr. 536 (PGG)

Dear Judge Gardephe:

                We were retained last month to represent defendant Omar Amanat in the above-
captioned matter. We have been actively reviewing the filings on the docket as well as the trial
record to bring ourselves up to speed on the voluminous record. With the consent of the
Government, we write now to propose a path towards the sentencing of Mr. Amanat and hope to
discuss these issues, in addition to the representation issue raised in the Court’s recent order, at the
upcoming conference.

               First, although the trial of Mr. Amanat concluded in December 26, 2017, there have
been a number of post-trial motions and related issues that have contributed to a delay in the
sentencing. It is both Mr. Amanat’s desire and the Government’s desire to narrow the issues and
proceed to sentencing as soon as possible. Mr. Amanat has been detained at the Metropolitan
Correction Center (“MCC”) and then at the Metropolitan Detention Center (“MDC”) in Brooklyn
since December 2017 under conditions substantially more severe than at a facility to which he
would likely be designated, and the conditions at MDC have deteriorated as a result of the COVID
pandemic. We intend to submit a supplemental sentencing submission in the upcoming weeks,
but we respectfully request a sentencing hearing date later this Spring or early this Summer.
Considering that the Presentence Investigation Report (“PSR”) has already been prepared for Mr.
Amanat and that certain issues raised by the PSR have already been subject to briefing and a Fatico
hearing, the usual three-month delay for sentencing may be unnecessary here.

               Second, consistent with Mr. Amanat’s intent to narrow the issues for the Court’s
consideration, we hereby withdraw the motion for a new trial premised on the newly-discovered
evidence relating to Spyros Enotiades (Dkt. No. 1112), filed on December 28, 2020. The
Government has informed us that it does not intend to seek any sentencing enhancement or
consideration of Mr. Enotiades at Mr. Amanat’s sentencing. With the withdrawal of this motion,


12629418
           Case 1:15-cr-00536-PGG Document 1139 Filed 04/22/21 Page 2 of 2




Hon. Paul G. Gardephe
April 22, 2021
Page 2

as well as the March 12, 2021 motion (Dkt. No. 1124), withdrawing Mr. Amanat’s supplemental
motion for a new trial (Dkt. Nos. 1113, 1114), the only pending non-sentencing-related motions
pertaining to Omar Amanat are his February 12, 2018 motion pursuant to Rules 29 and 33 for a
judgment of acquittal or a new trial (the “Rule 29/33 Motion,” filed as Dkt. No. 735), to which the
Government responded (Dkt. No. 750) and Mr. Amanat’s counsel replied (Dkt. 755). Mr.
Amanat’s counsel also asked that certain information attached as an exhibit to a March 12, 2021
letter (Dkt. No. 1125) be considered in connection with the one remaining motion. We respectfully
request that the Court address the issues raised in the Rule 29/33 Motion as soon as it is reasonably
possible, so that Mr. Amanat can either be granted a judgment of acquittal, awarded a new trial, or
sentenced as a result of his conviction.

               Finally, we request that Omar Amanat’s physical presence at the April 26, 2021
conference be waived and that he be permitted to participate by videoconference or telephone. Mr.
Amanat is observing Ramadan, and the transport by the U.S. Marshals to the Court, especially
during the pandemic, make the Ramadan fast substantially less pleasant. Counsel for Mr. Amanat
will appear before the Court in person.

                We look forward to discussing these issues and answer any questions the Court may
have as to Mr. Amanat’s representation at next week’s conference. Thank you for your attention
to this matter.

                                                          Respectfully submitted,



                                                          Daniel S. Ruzumna

cc:    Counsel of Record




12629418
